TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00687-CV
NO. 03-06-00688-CV


Douglas K. Conley, Appellant

v.

Kelly L. Conley, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-04-002639, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Douglas K. Conley has notified this Court that he has filed for bankruptcy
protection (United States Bankruptcy Court, W.D. Texas, case number 05-18994).  Accordingly, his
appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file a motion to reinstate
upon the occurrence of an event that would allow the appeal to proceed.  See Tex. R. App. P. 8.3. 
Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy
proceeding will result in the dismissal of the case for want of prosecution.  Tex. R. App. P. 42.3(b). 


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Abated
Filed:   April 27, 2007